CONSULTANT AGREEMENT



This Consultant Agreement (the "Agreement") is made effective as of February 15,
2007, by and between Atrisco Oil and Gas, LLC (the "Company") and Peter Sanchez
(the "Consultant") (collectively referred to as the "Parties"),





The Parties agree as follows:





1. SERVICES: Company shall employ Consultant in the position of Chief Executive
Officer. Consultant's duties shall include: All business development, marketing,
public relations and administrative duties consistent with the By-Laws of
Atrisco Oil and Gas, LLC, as well as any other duties as may be assigned by
Company from time to time.
 
2. INDEPENDENT CONTRACTOR: In the performance of consulting services hereunder,
Consultant shall be an independent contractor with the sole authority to control
and direct the performance of the details of the services. Company is interested
only in the results obtained. Nothing herein shall be construed to create an
Employer-Employee relationship between Company and Consultant
 
3. CONSULTANT COMPENSATION/BENEFITS: For services provided, Company will pay
Consultant an annual salary of $25,000.00, paid twice a month. Consultant shall
be eligible during the term of this Agreement to receive an annual increase in
compensation of three percent (3%).
 

4. EXPENSES: Company will reimburse Consultant for reasonable benefits incurred
by Consultant in the performance of his duties. Reimbursement will be handled in
accordance with Company's normal practices and policies.





5. LAWS AND REGULATIONS: Consultant shall secure all permits or licenses
required by law for performing the services hereunder, and Consultant shall
comply with all laws and regulations pertaining to the services hereunder.
Without limiting the generality of the foregoing, Consultant shall be
responsible for complying with all local, state, and federal tax laws and
regulations, and for the payment of all payroll, income, social security,
unemployment and other taxes.





6. CONFIDENTIALITY: Consultant acknowledges that he may have access to Company's
confidential and proprietary information. Such confidential information may
include, without limitation, i) business and financial information, ii) business
methods and practices, iii) personal information about any one or more of the
heirs of the Atrisco Land Grant, iv) marketing strategies and other such
information as the Company may designate as confidential ("Confidential
Information"). Consultant agrees to not disclose to any other person (unless
required by law) or use for personal gain any Confidential Information at any
time during or after the termination of employment, unless Company grants
express, written consent of such a disclosure. In addition, Consultant will use
his best efforts to prevent any such disclosure. Confidential information will
not include information that is in the public domain, unless such information
falls into public domain through Consultant's unauthorized actions.





7. OTHER RULES AND POLICIES: Consultant agrees to abide by any other rules,
policies or procedures as communicated by Company that are generally applicable
to consultants of Company.





8. TERM AND TERMINATION: This is a contract for services between Company and
Consultant for a period of four (4) years from the effective date of the
Agreement. This Agreement may be terminated prior to the expiration of the Term
of this Agreement by either party upon ninety (90) days written notice to the
other. If Company shall so terminate this Agreement prior to the expiration of
the Term, Consultant shall be entitled to compensation to the end of the Term or
for one (1) month after termination (the "Severance Period") whichever results
in a greater value of compensation. If Company or Consultant terminates this
Agreement prior to the expiration of the Term, Consultant shall be paid as
additional termination compensation during the Severance Period, in the form of
reimbursement of expenses incurred to the date of termination. If Consultant
becomes unable to perform his duties in a timely manner under this Agreement for
a period of thirty (30) days, because of illness or disability or any other
reason, Company may terminate this Agreement and in such event Company shall
continue to pay Consultant's salary for a period of ninety (90) days thereafter
or until Consultant's disability insurance, if any, commences payments whichever
comes first. If Consultant materially breaches this Agreement or willfully or
negligently fails to perform any of his obligations under this Agreement or
commits any dishonest or fraudulent act or is convicted of a felony criminal
offense, Company may terminate employment without notice and with compensation
to Consultant only to the date of such termination; provided, however, if
Consultant is alleged to have breached the terms of this Agreement as set forth
above, Consultant shall be given written notice of such breach and an
opportunity to respond in person or in writing, at the option of Consultant
within seven (7) days of receipt of such notice before such termination shall
become effective. At Company's option, Consultant may be suspended with pay
during the seven (7) day response period.





9.  RETURN OF PROPERTY: Upon termination of employment, Consultant will return
to Company all drawings, documents, and other tangible manifestations of
Confidential Information (and all copies and reproductions thereof). In
addition, Consultant will return any other property belonging to Company
including without limitation: computers, office supplies, money and documents.





10. CONTINUING OBLIGATIONS: Notwithstanding the termination of Consultant
whether voluntarily or involuntarily, the provisions of paragraph 6 and 9 of
this Agreement will continue in full force and effect following such
termination.  

 

11. BINDING EFFECT: The covenants and conditions contained in the Agreement
shall apply to and bind the Parties and the heirs, legal representatives,
successors and permitted assigns of the Parties. 

 

12. CUMULATIVE RIGHTS: The Parties' rights under this Agreement are cumulative,
and shall not be construed as exclusive of each other unless otherwise required
by law.

 

13. WAIVER: The failure of either party to enforce any provisions of this
Agreement shall not be deemed a waiver or limitation of that party's right to
subsequently enforce and compel strict compliance with every provision of this
Agreement.





14. SEVERABILITY: If any part or parts of this Agreement shall be held
unenforceable for any reason, the remainder of this Agreement shall continue in
full force and effect. If any provision of this Agreement is deemed invalid or
unenforceable by any statute, ordinance or court of competent jurisdiction, and
if limiting such provision would make the provision valid, then such provision
shall be deemed to be construed as so limited.





15. ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between
the Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Agreement. There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Agreement. This Agreement may be modified in writing and
must be signed by both Consultant and Company.





16. NOTICE: Any notice required or otherwise given pursuant to this Agreement
shall be in writing and mailed certified return receipt requested, postage
prepaid, or delivered by overnight delivery service, addressed as follows:





Company:

 

Atrisco Oil and Gas, LLC

401 Coors Blvd NW

Albuquerque, New Mexico 87121

 

Consultant:

 

Peter Sanchez

4921 Star Kachina NW

Albuquerque, New Mexico 87120





Either party may change such addresses from time to time by providing notice as
set forth above.





17. GOVERNING LAW: This Agreement shall be governed by and construed in
accordance with the laws of the State of New Mexico.





18. DISPUTE RESOLUTION. If any dispute arises between the parties with respect
to this Agreement, the parties agree to seek to resolve the dispute through
mediation prior to initiating any legal action. The mediator shall be chosen by
mutual agreement of the parties.  If the parties are unable to agree on the
selection of a mediator, then they shall request the Chief judge of the Second
Judicial District Court, Bernalillo County, New Mexico to appoint a mediator.
The cost of the mediation, including the mediator's fees, shall be shared
equally by the parties. Each party shall pay its own attorneys fees.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.





ATRISCO OIL & GAS, LLC:
 





/s/ Ray Mares, Jr.

3/2/07

Signature

Date

Ray Mares, Jr.

 

Name

 

Chairman

 

Position

     

/s/ Charles V. Pena

 

Signature

 

Charles V. Pena

 

Name

 

Board member

 

Position

     

/s/ Randolph M. Sanchez

 

Signature

 

Randolph M. Sanchez

 

Name

 

Board Member

 

Position

             

CONSULTANT:

     

/s/ Peter Sanchez

2/27/07

Signature

Date

Peter Sanchez

 

Name

         






 